Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6/15/2022 with a priority date of 6/24/2013.
Claims 22-26, 28, 29, 32, 36 and 44-55 are currently pending and have been examined.
Claim 1-21, 27, 30, 31, 33-35 and 37-43 were previously cancelled and claims new 55 was added.
The claims overcome the art of record.
The claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-26, 28, 29, 32, 36 and 44-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: The claim 22-26, 28  and 44-55 are a system, claims 29 and 32 are a method and claim 36 is a CRM. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 22-26, 28, 29, 32, 36 and 44-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: Claims include the abstract idea of in response to sale deal information matching a shopping list or favorites lists causing sale deal information to be displayed, and based on a match-up causing coupon deal information to be displayed where the matchups is based on a matching of a sale brand identification and a coupon brand identification where the identifications are based on comparing tokens generated from content of a brand dictionary that is “configured to” grow without manual intervention. Dependent claims include details about matching sales deals and coupon deals, correspondence, rules for matching, alerts based on location, structuring unstructured data, validating an assertion and types of coupon deals. These concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The claims facilitate coupon searching for the purpose of saving money and reducing the time it takes to find the lowest price, which merely automates the long standing practice of searching for the lowest price by combining sales and coupons. For example, it is traditional to find a combinable sale deal or a coupon deal by a person manually searching the circulars or any other available sources of coupons or other discounts, which is time consuming and tedious so the applicant seeks to automate this traditional process using generic computers. Examine asserts that the applicant’s claims are directed to an abstract idea because the claims offer nothing more than the automation of the manual processes. Further support for this interpretation is provided by the appellant in ¶1-8 of the specification. See also, e.g., Alice, 134 S. Ct. at 2357 (automation of a manual process). 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely use a computer processor to implement an algorithm to identify sales and coupons then display sales and coupons, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The claims also provide the additional elements of an interactive graphical user interface on a mobile device, a screen with sections, and dependent claims offer a visual indication and the concept of structuring data, which could include crawling electronic documents. The ordered combination of these additional elements amounts to no more than mere instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) (i.e. limiting the use of a scheme for sales deals and coupon deals to the internet). For instance, a data-gathering step that is limited to a particular data source (sales deals and coupon deals on webpages) or a well-known technique (structuring data and display information on a GUI) is considered both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor amount to no more than mere instructions to apply the exception using a generic computer component, and the ordered combination offers nothing more data gathering and presenting results along with generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. limiting the use of a scheme for providing services to computers and networks, such as the internet). 
Critically, the analysis under step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons.
The computer components are recited at a high level of granularity or inferred, which means these elements must be interpreted broadly as merely performing the generic functions of processing data. In this application all the computer components is receive data, and process data to automate steps to arrive at a result. Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to automating abstract idea on generic computers. 
Beside the basic function of using a processor to process data, the claims recite an interface, which infers some use of networks over which data is sent and received along with storing data, but these elements do not amount to significantly more because courts have held that adding generic computer components such as an “interface,” “network,” and “database” does not satisfy the inventive concept requirement. See, Mortgage Grader, as well as the following holdings cited in Mortgage Grader: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[T]he interactive interface limitation is a generic computer element.”); buySAFE, 765 F.3d at 1355 (sending information over network is “not even arguably inventive”); Accenture Global Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (database components did not make claims patent-eligible). 
Further, in Mortgage Grader, the claims were directed to data comparison with steps that describe the collection of information to generate a “credit grading” and to facilitate anonymous loan shopping including a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The claims in the application offer similar data comparison steps that include receiving data from which deals and coupons are identified (collecting information), and matching the deals and coupons, and determining the validity dates overlap (generating information), and facilitating the process of shopping by providing the valid matches. Both the abstract concept and additional elements in these claims are similar to the concepts in Mortgage Grader. The claims in this application merely differ from Mortgage Grader in the type of data being manipulated (credit grading for loans vs matched coupons and deals). 
Further, adding searching and crawling functions does not add meaningful limitations because the functions are well known and these limitations merely add insignificant extra-solution activity of gathering deal data via a crawler and providing deal data via an interface to the judicial exception (MPEP 2106.05(g)). See also, obtaining information about transactions using the Internet to verify credit card transactions in CyberSource v. Retail Decisions, Inc. Further, the fact that the claims include a computer implementation that may surpass in speed or complexity of what a human mind is capable of accomplishing is irrelevant where the complexity is overcome merely by automating a basic approach using generic computer elements and data processing techniques. Therefore, the claims do not amount to significantly more than the recited abstract idea. FairWarning IP, LLC v. Iatric Sys.
The ordered combination of steps is doing nothing more than using computers, networks and interfaces as tools to match the deal to the coupon, which means the ordered combination of steps does not add any meaningful improvements in a technical field or meaningfully limit the use of the abstract idea to a particular technical environment beyond generally linking the use of the judicial exception to a particular technological environment or field of use were computers process data and interfaces display information. MPEP 2106.05(h). Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. As a whole the limitations merely amount to a business process that results in a list of matched deals and coupons that have not expired. 
Further, even if structuring data is interpreted as crawling websites then this function is considered extra-solution activity and gathering deal data by crawling websites to extract information is a well-known. Examine provide the following evidence: Petropouloset al. (U.S. 2005/0027670 A1) demonstrates that the additional element was widely prevalent or in common use in the relevant field. See, “Web search engines work by storing information about a large number of web documents that are retrieved from the Internet. These documents are retrieved by an automated software program (e.g., typically known as a web crawler or spider) which follows and retrieves every associative link well known to those of ordinary skill in the art. The contents of each document is then analyzed to determine how it should be indexed (for example, words are extracted from the titles, headings, or special fields called metatags). This data about the web documents is stored in some form of an index database for use in later queries. Some search engines store all or part of the source page (referred to as a cache) in addition to the information about the web pages.” [0003].
When considered separately and in combination, the steps do not add significantly more to the exception because the invention is merely automating a manual process. The applicant has merely found that computers can be used to correlate expiration dates of advertised prices from circulars with expiration dates of coupons and the applicant seeks a monopoly on the use of computers for that purpose.

Reason for Overcoming the Art of Record
Claims 1, 3-6, 9, 10, 12, 14-17, 20, 21, and 23-28 include a combination of non-obvious features that were not found in the art of record. The art of record forth below clearly discloses matching coupons to sales deals. The applicant is claiming steps for brand matching as opposed to finer levels like product UPC or coarser levels like manufacturer, which provides a specific level of granularity. 
The art of record (i.e. Jones) discloses matchup of sales and coupons based on attributes, but the closest attribute to brands that is included in both sets of attributes is a manufacturer. The art of record discloses brand dictionaries and building dictionaries in the context of tokenizing queries or product descriptions, but the art of record did not yield a reasonable combination of reference for matching sale brand identification and coupon brand identification based on comparing tokens for sale deal data and coupon deal data with content of a brand dictionary that is  also configured to grow without manual intervention in combination with shopping lists or favorites lists.
Examiner sets forth the following references as being the closest to the applicant's inventive concept:
Moss et al. (U.S. 2005/0160014 A1; Hereafter: Moss): Moss discloses the parsing data, such as circulars to match coupons with sales. The process and results in Moss return product level matches, and while brands are considered the invention operates at the product level. See non-final office action dated 1/11/2018. See OA dated 3/15/2022.
Jones et al. (U.S. 20013/0117094 A1; Hereafter, Jones): Jones explicitly disclose a matchup process for coupons and sales. Jones considers brands but operates mostly at the level of UPC codes. At [0095] Jones discloses that coupon attributes include brand and sub-brand, but the subscriber profiles, data for stores and sale profile database do include the items brand. Jones is not clear whether brand identification is used for the matchup and appears the data is already structured. Instead, the coupon attributes and sale attributes include manufacturer, which is not the same as a brand identification. Webster’s dictionary defines a brand as a class of goods identified by name as the product of a single firm or manufacture. The claimed brand identification is the brand and synonyms for the brand. For example, Orville is a brand of popcorn manufactured by ConAgra and Coca-Cola or Coke is a brand of soda that is manufactured by the Coca-Cola Company. 
Fox (U.S. 2014/0046764 A1; Hereafter: Fox): Fox discloses the claimed alerts, list and interface. See OA dated 3/15/2022.
Perry et al. (U.S. 2007/0073592A1; Hereafter: Perry): Perry discloses elements of the claimed interface. See OA dated 3/15/2022.
Litvack et al. (U.S. 2011/0251897 A1; Hereafter: Litvack): Litvack discloses elements of the claimed lists. See OA dated 3/15/2022.
Chen et al. (U.S. 2012/0323921A1; Hereafter: Chen): Chen discloses generating a dictionary hierarchy by correlating brand tokens associated with a plurality of items. Chen discloses obtaining text associated with the description of product and correlating different parts of the text string to identify brands and synonyms for brands. The items are identified as being associated with brand and the items are added to catalog hierarchy. Chen is generating a dictionary hierarchy categories that include a brand category. Paragraphs [0030-0039] discloses expanding a list of brand values using product titles that include generating a list of trusted values and collecting statistics that count usage then removing brand values from the list until what is left are used to determine the brands of items for the brand partition of dictionary hierarchy. In Chen the expanded list of brands is used to generate a dictionary hierarchy, which is catalog of items organized in to different categories having attributes arranged at different levels of granularity where one of the category levels is brand.
Wang et al. (U.S. 2010/0268725 A1; Hereafter: Wang): Wang discloses building lexicons, including a brand lexicon. Wang is a process that uses probability to assign semantic meaning to words and phrases to improve search engine results.
Lakshminarayanan et al. (U.S. 2014/0081701 A1; Hereafter: Laks): Laks discloses how product identification numbers and brand names across a large number of items are used to predict a brand for a new item being submitted to the product catalog. Laks is filling in missing brand names by building a list of brand synonyms by converting a product identification number into a normalized global trade item number (GTIN).
Li et al. (U.S. 2016/0180247 A1; Hereafter: Li): The priority date of 12/20/2014 is after the applicants filing date: Li is cited because Li discloses building a brand dictionary by crawling product catalogs and dynamically growing the brand dictionary. [0095-0101]. Further, Li is tagging queries with brand tags and returning a  list of products that matche the query. [0049-0050]. 
Pavlov et al. (U.S. 2008/0243905 A1; Hereafter: Pavlov): Pavlov discloses creating a brand dictionary and extracting a brand attribute for input text using the brand dictionary. The attributes are then used in many tasks, including matching of offers to catalogues by matching on the values of the key attributes to produce filtered results. [0005]. At [0047] Pavlov discloses that the techniques can be used to mark high probability brand candidates, that may then go in for manual review, and once approved, will populate the brand dictionary used in future extractions. Pavlov is configured to identify new brands and grow the brand dictionary, but manual review is performed prior to adding new brands to the dictionary. In contrast the applicant is first expanding the brand dictionary without manual intervention. The applicant’s limitation does not preclude automatically or manually removing the brand at a later time, but the claims require brand is added before any manual review.

Korson et al. (U.S. 2012/0215611 A1; Hereafter, Korson): Korson discloses my coupon genie which provides coupons based on location. 
Lu et al. (U.S. 7,818,209 B1; Hereafter, Lu): Lu discloses a search engine the compares sales and coupons to return the lowest effective price. Lu is cited to demonstrate that searching the internet to arrive at a correspondence between a sale and a coupon then providing the results is well-known see also background of applicant’s specification.
Chen et al. (U.S. 8,606,788 B1; Hereafter, Chen): Chen discloses a brand dictionary and how one would build such a dictionary and in theory how brands are added to the dictionary. Chen receives input strings and creates hierarchal structures that use trust based on occurrence to build the brand dictionary. Chen disclose building a brand dictionary in isolation and not as part of process that matches sales to coupons.
Lee et al. (U.S. 2011/0145251 A1; Hereafter, Lee): Lee discloses crawling website or find structured data that is used to construct a named entity database. Essentially, Lee uses structured data like table to build a dictionary that is applied to unstructured data.
Pentheroudakiset al. (U.S. 7,158,930 B1; Hereafter, Pentheroudakis): Pentheroudakis discloses. Expanding language dictionaries and determines that a named entity is not in the dictionary.  Pentheroudakis uses an iterative process that test possible new entries and scores them against a number of criteria then dynamically ads them to the dictionary based on the results.
Datta (U.S. 2014/0188934 A1; Hereafter, Datta): Datta discloses a product brand dictionary that pairs unknown product lines to known product lines based on similarity over time within various product queries.
Wang et al. (U.S. 2005/0108210 A1; Hereafter, Wand): Wang discloses a brand dictionary based listings of the highly related search terms that is generated in accordance with sales and/or click information, e.g., via scoring of search terms that is premised on sales and/or click information related the brand. Wang is as close as the art of record came to building a brand dictionary as part of the process for which the brand dictionary is used, which in Wang are user search queries for product or people and user responses. 



Response to Arguments
Examiner contacted applicant’s representative on 7/29/2022. Examiner suggested adding several limitations from the parent application to overcome the rejection under 35 USC 101. Several emails were exchanged but no agreement was reached. Examiner respectfully asserts that identifying brand identification by comparing tokens generated from deal data with a brand dictionary, and that the brand dictionary is configured to grow without manual intervention does not provide additional elements that amount to a practical application.
 Examiner reiterates that 101 rejection can be overcome by adding limitations that integrate the brand dictionary, tokens and the deal information similar to the parent application that claimed how the brand dictionary is used to generate structured and normalized deal data. The specification generally discloses interface, lists and alerts in [0095-0108] where specific configuration need to be inferred from Figure 5-9. Thus, the specification fails to provide support of additional elements related to these features. The bulk of the disclosure [0012-0107] describes structuring data to identify the brand of a sale or coupon by extracting tokens from the data, identifying attributes that at the least include using the brand dictionary to identify the brand and normalizing the data for matching where deal data includes crawled manufactured websites, crawled retailer websites and circulars providers that are also used to expand the brand dictionary without manual intervention. The specification provides additional elements and support for processes linked to these elements. Additionally, the specification at [0066, 0067] provides some supports for limitations related to how the brand dictionary is expanded without manual intervention.
In conclusion, claims directed to simply matching coupons and sales, even those that include generic interfaces, are considered an abstract idea, such as Fox and Jones. Claims directed to techniques for producing and updating dictionaries and lexicons from raw data, which are then used as classifiers to structure data and generate values are at the least a practical application that overcomes 35 USC 101, such as Li. The claims remain rejected under 35 USC 101 because the claims are directed to an abstract idea without providing a practical application.
Regarding 101: 
Prong 1: Providing the user sale deal information and coupon deal information is clearly a commercial activity related to shopping. 
Prong 2: At best the applicant is automating the user’s search by matching two pieces of information together and the claims merely offer displaying the result in the form of an alert. This feature is not a technical improvement and the claims do not offer specific functionality. The claimed alert is broadly recited in [0034, 0037, 0038, 103, 108] were an alerts is any functionality that informs the user that an item in a shopping list or favorites list is on sale and has a coupon. The figures do now show an alert in a mobile app and there is no disclosure of automatically launching an application for the user or that the alerts includes sections. In fact, alert could be sent in any manner over any channel so the user then opens a browser or mobile applications to view the information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry US 2007/0073592 provides yet another example of a price comparison website that includes sale prices and coupons. Boehle US 2012/0084122, Lellouche US 2015/0142543, Hankins US 2014/0195323, Lin US 2010/0082447 and Wadell US 2014/0095285 for interfaces, location based notifications, sales deal information and coupon deal information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688